Citation Nr: 1501363	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post left inguinal hernia repair with chronic pain.

2.  Entitlement to service connection for a stomach disability, claimed as gastroesophageal reflux disease (GERD) or dyspepsia, to include as secondary to service-connected status post left inguinal hernia repair or medication taken to treat service-connected disabilities of the lumbar spine and the cervical spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to December 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The November 2011 rating decision continued the Veteran's 10 percent rating for status post left inguinal hernia repair with chronic pain and denied entitlement to service connection for a stomach disability.  The Veteran filed a notice of disagreement in February 2012.  He was issued a statement of the case in September 2012.  He perfected his appeal by submitting a VA Form 9 that was received by VA in October 2012.

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 10 percent for status post left inguinal hernia repair with chronic pain.  The current 10 percent rating is assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338 for inguinal hernia, postoperative recurrent, readily reducible and well supported by truss or belt.  

Under Diagnostic Code 7338, a 30 percent rating is warranted for inguinal hernia, small, postoperative recurrent, or unoperable irremedial, not well supported by truss, or not readily reducible.  

In his October 2012 substantive appeal, the Veteran contends that his hernia should be rated 30 percent because it is recurrent.  He reported that he does not wear a truss and cannot wear a belt because of the tenderness to the area.  He reported that he has undergone two surgeries for this condition (both in service), and that they wanted to perform a third surgery in service, but he did not want to undergo another surgery.  In his February 2012 notice of disagreement, the Veteran stated that he believes he should be assigned a higher rating because his hernia adheres to the underlying tissue and pulls whenever he has to reach up or stretch.  He also noted that the area is very tender.  He also described his symptoms at his June 2014 Board hearing and noted that he has yet to undergo exploratory surgery to determine the source of his pain.  

The Board notes that the Veteran's service treatment records contain an August 1999 Medical Evaluation Board (MEB) report noting that the Veteran underwent a local block of the ilioinguinal nerve with no significant improvement in April 1999, and that he underwent exploration of his left groin with division of the ilioinguinal nerve in May 1999.  

The Veteran most recently underwent VA examination in November 2011.  The resulting examination report does not identify whether the Veteran's hernia is recurrent, and there is no examination report of record concerning the severity of any ilioinguinal nerve involvement.  The Board finds it necessary to remand this claim for the purpose of scheduling an examination to determine the severity of the Veteran's inguinal hernia, specifically to determine whether it satisfies the criteria for a 30 percent rating or higher under Diagnostic Code 7338, and to determine whether a separate rating is warranted for neurologic impairment.  

The Veteran has also claimed entitlement to service connection for a stomach disability, to include GERD and dyspepsia, which he contends is secondary to medications he has taken for his service-connected disabilities of the lumbar spine and cervical spine.  In his October 2012 substantive appeal, the Veteran reported that his "stomach condition is a direct result of the medication I take for my service connected back condition.  The medication says that it will cause the exact conditions I suffer from."  

There is also a suggestion of record that the Veteran's stomach symptomatology may be associated with his status post left inguinal hernia repair.  Specifically, at his June 2014 Board hearing, the Veteran testified that his doctor has told him that he has GERD that could be related to his hernia.  

The Board notes that the Veteran underwent a VA stomach and duodenal conditions examination in November 2011, but it finds the resulting examination report to be inadequate, as it does not discuss the fact that the Veteran has been diagnosed with dyspepsia, and that he takes ranitidine.  Nor does the examiner discuss whether the Veteran's back and neck medication has caused or aggravated any stomach disability.  The Board therefore finds it necessary to remand this claim for a new examination and opinion.  

The Board notes that the Veteran testified at his June 2014 hearing that he receives all of his medical treatment through VA.  The most recent set of VA medical records was added to the Veteran's electronic Virtual VA claims file on June 9, 2014.  On remand, outstanding VA medical records must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records dated since June 9, 2014, and associate these records with the claims folder.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination or examinations to determine the severity of his service-connected inguinal hernia.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

In particular, the examiner should provide answers for the following:

(a) Is the Veteran's inguinal hernia recurrent?  

(b) Is it readily reducible?

(c) Is it well supported by a truss?

(d) Are any recurrences remediable by surgery?  

In addition, the Veteran should undergo appropriate examination to determine the severity of any neurologic involvement.  The examiner should specifically identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

All opinions should be supported with a full rationale.

3.  Following completion of the first instruction above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's claimed stomach disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should identify all stomach disabilities.  For each disability, including dyspepsia for which the Veteran has been prescribed ranitidine according to VA treatment records, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability was (i) caused by OR (ii) aggravated by (1) his service-connected status post left inguinal hernia repair and/or (2) medication the Veteran takes for his service-connected disabilities of the lumbar spine and the cervical spine.  If aggravated, the degree of aggravation should be quantified, if possible.

Any opinion expressed must be accompanied by a complete rationale.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




